DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schweikert (US 20170292898; “Schweikert”).

Regarding claim 1, Schweikert discloses, in figures 6 and 11-12, a method for controlling production of microticks (Ticks) from a crank sensor signal (11a) continuously generated by revolutions per minute (RPM) (see figure 1, Schweikert’s encoder wheel rotates as the engine operates producing a continual signal representing a position of the crank shaft) of an engine (not enumerated, see figure 1), the method comprising: dividing (¶ 0056, Schweikert subdivides one crank period into 16 micro-ticks), by a microtick producing part (101, 201) of a controller (MCU1’, IC2’), the crank sensor signal (11a) within a present period of the crank sensor signal (see figure 12a-12c) to produce the microticks (Ticks) having a first period (¶ 0056, the examiner asserts Schweikert determines a count speed necessary to fit 16 microticks into a crank signal period) through the controller (MCU1’, IC2’); monitoring (¶ 0080, Schweikert’s synchronization circuit monitors angle estimation and regularly synchronizes microticks to angle information), by a microtick monitoring part (106, 206) of the controller (MCU1’, IC2’), a number of microticks (Ticks) produced through the controller (MCU1’, IC2’); and controlling production (1017, 2017) of the microticks having the first period (see prior comment) by using a 
If applicant does not agree with the examiner's anticipation rejection, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to use Schweikert’s DMA functional block to control production of microticks by augmenting sync and preprediction functions. Doing so produces higher transfer rates and reduces a burden on the CPU.

Regarding claim 2, Schweikert discloses, in figures 6 and 11-12, the first period (¶ 0056, the examiner asserts Schweikert determines a count speed necessary to fit 16 microticks into a crank signal period) is a period of the microticks (Ticks) produced by dividing the crank sensor signal (11a) within a past period (¶ 0059, “the clock rate of the μTi counter is set based on an estimated velocity, which is basically an extrapolation of the average velocity during the preceding 6° period”) of the crank sensor signal (¶ 0050-0051, Schweikert uses a digital phase lock loop to generate micro-ticks interpolated between pulses of the crank-shaft sensor signal, further Schweikert’s time instant of the next pulse of the crankshaft sensor is predicted based on the current velocity of the crankshaft, the examiner assert thus uses a past period to produce current Ticks).
Ticks), checking a number of microticks (Ticks) calculated based on an angle resolution (¶ 0051, Schweikert explains if “the angular position indicated by the counted number of  Ti and the angular position indicated by the actual pulse received from the crankshaft sensor do not match, the angular position indicated by the counter has to be corrected”, thus Schweikert’s checks a microtick count against the 6 degree angular position indicated by the crankshaft sensor to determine if correction including a frequency of microtick correction needs to be made before the next crankshaft sensor signal period begins) corresponding to the crank sensor signal (11a).

Regarding claim 4, Schweikert discloses, in figures 6 and 11-12, monitoring (¶ 0080, Schweikert’s synchronization circuit monitors angle estimation and regularly synchronizes microticks to angle information) the number of microticks (Ticks) further comprises: determining whether the number of microticks having the first period produced is greater than the number of microticks calculated  (¶ 0051, if Schweikert’s “angular velocity of the engine has increased during the predicted period, the μTi counter has counted too slow and thus cannot complete the desired number N of μTi until the end of the actual period (which is shorter than the predicted period) and some μTi are “lost”) through the controller (MCU1’, IC2’); and when the number of microticks having the first period produced is greater than the number of microticks calculated (see previous comment), stopping producing the microticks having the first period (¶ 0051, “Accordingly, the speed of the μTi counter (representing the measured and interpolated angular crankshaft position) is increased for the next period”) by using the DMA (¶ 0037, the 

Regarding claim 5, Schweikert discloses, in figures 6 and 11-12, stopping producing the microticks (¶ 0059, Schweikert’s counter is paused if the microtick counter counts too fast for the actual crankshaft period) further comprises: setting a second period of the microticks produced within a next period of the crank sensor signal based on the present period of the crank sensor signal (¶ 0050-0051, Schweikert’s time instant of the next pulse of the crankshaft sensor is predicted based on the current velocity of the crankshaft, the examiner assert thus uses a past period to produce current Ticks).

Regarding claim 6, Schweikert discloses, in figures 6 and 11-12, after stopping producing the microticks, dividing (¶ 0056, Schweikert subdivides one crank period into 16 micro-ticks) the crank sensor signal within the next period (¶ ¶ 0050-0051, as previously notes Schweikert uses a past period of crankshaft sensor signal to produce current microticks) of the crank sensor signal (11a); and when a rising edge of the crank sensor signal is sensed, producing the microticks having the second period (¶ 0056, examiner notes the rising edge of the corrected sensor signal triggers the microtick counter which generates the microticks for each cycle).

Regarding claim 7, Schweikert discloses, in figures 6 and 11-12, a controller (MCU1’, IC2’) for controlling production of microticks (Ticks) from a crank sensor signal (11a) continuously generated by revolutions per minute (RPM) (see figure 1, Schweikert’s encoder wheel rotates as the engine operates producing a continual signal representing a position of the Ticks) having a first period (¶ 0056, the examiner asserts Schweikert determines a count speed necessary to fit 16 microticks into a crank signal period); and a microtick monitoring part (106, 206) configured to monitor (¶ 0080, Schweikert’s synchronization circuit monitors angle estimation and regularly synchronizes microticks to angle information) a number of microticks (Ticks) produced by the microtick producing part (101, 201) and control production (1017, 2017) of the microticks having the first period (see prior comment) by using a direct memory access (DMA) (DMA) (¶ 0037, the examiner contends Schweikert’s peripheral IC2’ utilizes functional blocks for direct memory access through bus 7 to augment sync and preprediction functions).
If applicant does not agree with the examiner's anticipation rejection, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to use Schweikert’s DMA functional block to control production of microticks by augmenting sync and preprediction functions. Doing so produces higher transfer rates and reduces a burden on the CPU.

Regarding claim 8, Schweikert discloses, in figures 6 and 11-12, the first period (¶ 0056, the examiner asserts Schweikert determines a count speed necessary to fit 16 microticks into a crank signal period) is a period of the microticks (Ticks) produced by dividing the crank sensor signal (11a) within a past period (¶ 0059, “the clock rate of the μTi counter is set based on an estimated velocity, which is basically an extrapolation of the average velocity during the Ticks).

Regarding claim 9, Schweikert discloses, in figures 6 and 11-12, a microtick setting part (¶ 0050-0051, Schweikert uses a digital phase lock loop) configured to calculate a number of microticks based on an angle resolution corresponding to the crank sensor signal (¶ 0056, Schweikert subdivides one 6 degree period of the crankshaft into 16 microticks).

Regarding claim 10, Schweikert discloses, in figures 6 and 11-12, the microtick monitoring part (106, 206) is configured to: determine whether the number of microticks having the first period produced is greater than the number of microticks calculated (¶ 0051, if Schweikert’s “angular velocity of the engine has increased during the predicted period, the μTi counter has counted too slow and thus cannot complete the desired number N of μTi until the end of the actual period (which is shorter than the predicted period) and some μTi are “lost”), and when the number of microticks having the first period produced is greater than the number of microticks calculated (see previous comment), transform a register for producing the microticks into a register for stopping producing the microticks (¶ 0051, “Accordingly, the speed of the μTi counter (representing the measured and interpolated angular crankshaft position) is increased for the next period”).

Ticks).

Regarding claim 12, Schweikert discloses in figure 6 and 11-12, the microtick producing part (101, 201) is configured to: divide (¶ 0056, Schweikert subdivides one crank period into 16 micro-ticks) the crank sensor signal within the next period of the crank sensor signal (¶ ¶ 0050-0051, as previously notes Schweikert uses a past period of crankshaft sensor signal to produce current microticks), and when a rising edge of the crank sensor signal is sensed, produce the microticks having the second period (¶ 0056, examiner notes the rising edge of the corrected sensor signal triggers the microtick counter which generates the microticks for each cycle)..

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure is Kondo (US 20070175272) which discloses an ECU with multiplication clock generation based on a crank signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is (469)295-9072. The examiner can normally be reached on M-F 8 a.m. - 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.






/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856